PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/094,737
Filing Date: 18 Oct 2018
Appellant(s): Celldex Therapeutics, Inc.



__________________
Jeanne M. DiGiorgio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
None.

(3) WITHDRAWN GROUNDS OF REJECTION
None.

(4) Response to Argument in regards to Claims 5, 30, 33-34, 38, 42, 45, and 46 rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement

Appellant’s Arguments
	Appellant argues that the claimed antibodies are defined in terms of a particular structure (i.e., full-length heavy and light chain variable region sequences) and functional effect (i.e., binding to human CD40, as well as inducing or enhancing an immune response against an antigen (as recited in claim 42) and inhibiting growth of CD40 expressing cells (as recited in claim 45)), which clearly distinguish them from other antibodies.
	Appellant further argues that the claimed antibodies are sufficiently described, since the specification discloses the common structure (heavy and light chain variable region sequences), which confer and correlate with the claimed function of binding to human CD40 and inducing or enhancing an immune response. Specifically, Appellant has described and demonstrated by way of working data in the specification that antibodies respectively having at least 83% and 93% sequence identity in their heavy and light chain variable regions to the recited sequences bind CD40 and induce and/or enhance immune response against an antigen. For example, the variable heavy and light chains of antibodies 3C3 and 1B5 share 83.5% and 93% identity, respectively. The specification also demonstrates that these antibodies (7.e., 3C3 and 1B5) possess common functional features. For example, both antibodies (1) demonstrated high level binding to cells expressing human CD40 as a function of antibody concentration (as shown in Figure 5 (binding to Raji cells) and Figure 6 (binding to Ramos cells)), (2) induced CD95 in Ramos cells (as shown in Figures 7A and B in which the shaded plots represent untreated/control cells and the black lines represent cells treated with the antibodies as indicated), and (3) induced high levels of NFKB activation (as shown in Figures 11A and 11B).
	Appellant argues that these data demonstrate that Appellant had possession of and has sufficiently described the class of anti-CD40 antibodies which share at least 80% identical to SEQ ID NO: 101 and 102 and still retain the ability to bind to human CD40 and exhibit the functional properties currently claimed.
	Appellant refers to Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005) and states the Federal Circuit explained that “since the law is applied to each invention in view of the state of the relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.” Id. Specifically, the Court stated that: Precedent illustrates that the determination of what is needed to support generic claims to biological subject matter depends on a variety of factors, such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue, and other considerations appropriate to the subject matter. Id. at 1359.
	Appellant concludes that in the present case, the skilled artisan would readily recognize that Appellant was in full possession of the claimed invention from the description and working data provided in the specification, combined with the knowledge in the field and maturity of the science at the relevant filing date. Importantly, as described above, the specification provides a clear description (including working data) of antibodies having at least 80% sequence identity which bind to human CD40 and induce and/or enhance immune response against an antigen (e.g., antibodies 3C3 and 1B5). Further, at the relevant priority date, techniques for identifying and testing amino acid residues within the CDR domains of a given antibody that are amenable to amino acid substitution and still retain the claimed functions (i.e., binding to human CD40 and the ability to induce or enhance an immune response) were well within the knowledge in the field and maturity of the science. For example, assays for measuring antibody binding and the inducement or enhancement of an immune response were known in the art, as explicitly taught in the specification (see, e.g., Examples 2-12, at pages 92-97). Indeed, as noted in the specification, the variable heavy and light chain CDRs of antibodies 3C3 and 1B5 each have 1-8 different amino acids compared to each other, yet still maintain the common functional features.

Examiner’s Response to Arguments
The Examiner respectfully disagrees with the Appellant’s arguments against the rejection made under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement, in the 4/23/2021 Office Action.
Appellants argue that the claimed antibodies are defined in terms of a particular structure (i.e., full-length heavy and light chain variable region sequences) and functional effect (i.e., binding to human CD40, as well as inducing or enhancing an immune response against an antigen and inhibiting growth of CD40 expressing cells (as recited in claim 45)), which clearly distinguish them from other antibodies.
However, the antibodies are claimed via a partial structure, i.e. comprising heavy and light chain variable regions having amino acid sequences which are at least 80% identical to SEQ ID NO:101 and 102, respectively. This limitation of “at least 80%” identical allows up to 24 amino acid changes in SEQ ID NO: 101 and allows up to 21 amino acid changes in SEQ ID NO: 102. Thus, the claims encompass antibodies which have up to 24 amino acid changes in the CDR regions of SEQ ID NO: 101 and up to 21 amino acid changes in the CDR regions of SEQ ID NO: 102.
There is a lack of a written description and no guidance provided regarding which amino acids within the CDR regions of anti CD40 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody still would have the claimed function (i.e. bind to CD40 and the ability to induce or enhance an immune response).
The state of the art at the time the Application was filed recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.
As stated in the 8/3/2021 Office Action, this is shown in Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), where altering a single amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). As also stated in the 8/3/2021 Office Action, it has been well established, as far back as 1993 and still relevant to the state of the art at the time the Application was filed, that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of 3 CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). 
Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3).
The instant claims encompass isolated antibodies that bind to human CD40 comprising amino acid deletions, additions, substitutions one or more of the 6 CDR regions.  
The artisan cannot envision the detailed structure of the 6 CDRs of isolated antibodies which bind to human CD40 and have the ability to induce or enhance an immune response other than the disclosed anti CD40 antibodies, as even a single amino acid change in one of the CDR regions are shown to obliterate the antibodies’ ability to bind.  The prior art does not teach and the instant specification does not disclose which residues in the CDR regions of SEQ ID NOs:101 and 102 can be changed without perturbing the ability of the antibody to bind to human CD40 and the ability to induce or enhance an immune response as required by the instant claims.
Examiner further points out that even the Specification, pages 89- 91, Tables 2 and 3, discloses isolated antibodies which bind to human CD40 wherein the antibodies all have different amino acid sequences in the CDRs. The artisan simply cannot predict which antibodies would bind to CD40 and which ones would not without the minimal structure of 6 CDRs.
Further, the Specification discloses only 3C3, 3G5,1B4, 3B6, 6H6, 2E1.2,1B5-NK, and 3B6-NS as isolated antibodies which bind to human CD40, and out of these eight disclosed antibodies, only a single one, 3C3, meets the limitation of binding to human CD40 comprising heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102. SEQ ID NO: 101 and 102 correspond to the heavy and light chain variable regions to antibody 1B5-NK. The Appellant discloses the CDR sequences of antibodies 3C3, 3G5,1B4, 3B6, 6H6, 2E1.2,1B5-NK, and 3B6-NS which bind to CD40 in Table 2, page 89 of the specification. There are no common core structures in the CDRs between these antibodies which all bind to CD40. Even antibody 3C3 which has an amino acid sequence which is at least 80% identical to the amino acid sequence of antibody 1B5-NK (SEQ ID NO: 101 and 102) are comprised of distinct CDR sequences. Thus, this disclosure is t is not sufficient to predict the genus of antibodies that are encompassed by the claims. The artisan cannot envision the detailed structure of the 6 CDRs of isolated antibodies comprising 80% sequence identity to SEQ ID NOs:101 and 102 which bind to CD40 and have the ability to induce or enhance an immune response based on these teachings in the specification.
The existing knowledge in this field, the extent and content of the prior art, the unpredictability of antibody sequences and binding, the maturity of the science or technology all indicate that a mere disclosure of a variable heavy chain and variable light chain sequence of an antibody, does not allow a skilled artisan to predict or envision the sequences of the 6 CDRs that mediate antigen binding.
While techniques for identifying and testing amino acid residues within the CDR domains of a given antibody that are amenable to amino acid substitution and still retain the claimed functions (i.e., binding to human CD40 and the ability to induce or enhance an immune response) were well within the knowledge in the field and maturity of the science, and assays for measuring antibody binding and the inducement or enhancement of an immune response were known in the art, as explicitly taught in the specification (see, e.g., Examples 2-12, at pages 92-97), these techniques only allow for the identification of antibodies via screening and characterization of the identified antibodies, but do not allow a skilled artisan to predict the 6 CDR sequences of a genus of antibodies that comprise 80% sequence variability in SEQ ID NOs 101 and 102  and have the ability to bind to CD40 and the ability to induce or enhance an immune response. 

MPEP 2163(II)(3)(a)(ii) states:
The written description requirement for a claimed genus may be satisfied through 	sufficient description of a representative number of species by actual reduction to 	practice (see i)(A) above), reduction to drawings (see i)(B) above), or by 	disclosure of relevant, identifying characteristics, i.e., structure or other physical 	and/or chemical properties, by functional characteristics coupled with a known or 	disclosed correlation between function and structure, or by a combination of such 	identifying characteristics, sufficient to show the applicant was in possession of 	the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d 	at 1406.

Appellant has neither shown a representative number of species, as only a single antibody, 3C3, meets the limitation of binding to human CD40 comprising heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102 (Sequences of antibody 1B5-NK), nor has the Appellant disclosed a known or disclosed correlation between function (i.e. binding to CD40 and the ability to induce or enhance an immune response) and structure (i.e. antibodies which bind to human CD40 comprising 6 CDR sequences). Although Appellant discloses the antibody 3C3 which has an amino acid sequence which is at least 80% identical to the amino acid sequence of antibody 1B5-NK (SEQ ID NO: 101 and 102), as these antibodies have different CDR sequences, it is not sufficient to allow a skilled artisan to be able to predict the genus of antibodies that are encompassed by the claims.
Thus, Examiner respectfully submits that claims 5, 30, 33-34, 38, 42, 45, and 46 fail to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        
Conferees:

/HONG SANG/Primary Examiner, Art Unit 1643   
                                                                                                                                                                                                     /JULIE WU/
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.